IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,               : No. 28 MM 2019
                                            :
                    Respondent              :
                                            :
                                            :
             v.                             :
                                            :
                                            :
ADAM EUGENE PITTINGER,                      :
                                            :
                    Petitioner              :


                                      ORDER



PER CURIAM

      AND NOW, this 15th day of May, 2019, the Petition for Leave to File Petition for

Allowance of Appeal Nunc Pro Tunc and the Application for Appointment of Counsel are

DENIED.